Citation Nr: 1020871	
Decision Date: 06/07/10    Archive Date: 06/21/10

DOCKET NO.  08-16 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Nebraska-Western Iowa 
Healthcare System


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses that were incurred at a private hospital 
between February 8, 2006 and February 13, 2006.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran, Mr. G.J., and Mr. F.D.


ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the United States Army 
from September 1967 to April 1969.  Service in the Republic 
of Vietnam is indicated by the record.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2007 rating decision of the 
Department of Veterans Affairs (VA) Nebraska-Western Iowa 
Healthcare System, which denied the Veteran's claim.

In March 2010, the Veteran presented sworn testimony during a 
personal hearing in Lincoln, Nebraska, which was chaired by 
the undersigned.  A transcript of the hearing has been 
associated with the Veteran's VA claims folder.  


FINDINGS OF FACT

1.  The Veteran is service-connected for diabetes mellitus 
and tinnitus.  The primary reason for the care sought by the 
Veteran from February 8, 2006 to February 13, 2006 was for 
treatment of a nonservice-connected lumbar spine disability 
as well as nonservice-connected constipation.

2.  The Veteran does not participate in a rehabilitation 
program.  He is an enrolled participant in the VA healthcare 
system; he received VA healthcare services in the 24 months 
prior to February 2006.

3.  The Veteran received emergent medical care from the 
Warren Memorial Hospital Friend Care Unit on February 8, 
2006.

4.  Due to the emergent nature of the Veteran's condition, VA 
care was not feasibly available at the time the Veteran 
received medical care from the Warren Memorial Hospital 
Friend Care Unit from February 8, 2006 to February 13, 2006.

5.  Due to his continued medical condition, the Veteran could 
not have been safely discharged or transferred to a VA or 
other Federal facility from February 8, 2006 to February 13, 
2006.

6.  The Veteran has been held financially liable for the 
costs of care and an alternate payor (such as insurance or 
through worker's compensation) is not available.


CONCLUSION OF LAW

The criteria for reimbursement or payment by VA of the cost 
of unauthorized medical services provided by Warren Memorial 
Hospital from February 8, 2006 to February 13, 2006 have been 
met.  38 U.S.C.A. §§ 1703, 1725 (West 2002); 
38 C.F.R. § 17.1002 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran is seeking reimbursement of unauthorized medical 
care provided to him at the Warren Memorial Hospital Friend 
Care Unit from February 8, 2006 to February 13, 2006.  

In the interest of clarity, the Board will consider certain 
preliminary matters.  The Board will then address the issue 
on appeal and render a decision.

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA. The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits. The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.

However, the provisions of the VCAA are not applicable in 
cases, such as this, in which the sole issue is reimbursement 
of medical expenses under Chapter 17.  See Holliday v. 
Principi, 14 Vet. App. 280 (2000) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].  This is 
because a request for reimbursement is a not claim for a 
benefit as contemplated by 38 U.S.C. §§ 5100 et seq. Cf. 
Barger v. Principi, 16 Vet. App. 132, 138 (2002).  Moreover, 
as the Board is granting the Veteran's claim, any absence of 
VCAA notice is considered moot.

The Board further observes that the Veteran has been accorded 
due process.  All records pertaining to the hospitalization 
at issue are of record.  The Veteran has argued the specific 
merits of the case and correctly identified the necessary 
elements to establish the claim.  The Veteran has retained 
the services of a representative and, as indicated above, he 
testified at a personal hearing before the undersigned.

Relevant law and regulations

38 U.S.C.A. § 1728

Under 38 U.S.C.A. § 1728, there is a three-prong test for 
meeting the requirements of entitlement to payment or 
reimbursement for unauthorized medical expenses.  Failure to 
satisfy any of the three criteria precludes VA from paying 
unauthorized medical expenses incurred at a private facility.  
See Zimick v. West, 11 Vet. App. 45, 49 (1998); see also 
Malone v. Gober, 10 Vet. App. 539, 542 (1997), citing Cotton 
v. Brown, 7 Vet. App. 325, 327 (1995)

Generally, in order to be entitled to payment or 
reimbursement of medical expenses incurred at a non-VA 
facility, a claimant must satisfy three conditions.  There 
must be a showing that:

(a) The care and services rendered were either:

(1) for an adjudicated service-connected 
disability, or
(2) for a non-service-connected disability 
associated with and held to be aggravating an 
adjudicated service- connected disability, or

(3) for any disability of a veteran who has a total 
disability, permanent in nature, resulting from a 
service- connected disability, or

(4) for any injury, illness, or dental condition in 
the case of a veteran who is participating in a 
rehabilitation program and who is medically 
determined to be in need of hospital care or 
medical services for reasons set forth in 38 C.F.R. 
§ 17.47(i) (2009); and

(b) The services were rendered in a medical emergency of 
such nature that delay would have been hazardous to life 
or health; and

(c) No VA or other Federal facilities were feasibly 
available and an attempt to use them beforehand or 
obtain prior VA authorization for the services required 
would not have been reasonable, sound, wise, or 
practicable, or treatment had been or would have been 
refused.

See 38 U.S.C.A. § 1728 (West 2002); 38 C.F.R. § 17.120 
(2009); see also Zimick, supra.

The Veterans Millennium Healthcare and Benefits Act

To be eligible for reimbursement under the Millennium Act, a 
veteran must satisfy all of the following conditions:

(a) The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public;

(b) The claim for payment or reimbursement for the 
initial evaluation and treatment is for a condition of 
such a nature that a prudent layperson would have 
reasonably expected that delay in seeking immediate 
medical attention would have been hazardous to life or 
health (this standard would be met if there were an 
emergency medical condition manifesting itself by acute 
symptoms of sufficient severity (including severe pain) 
that a prudent layperson who possesses an average 
knowledge of health and medicine could reasonably expect 
the absence of immediate medical attention to result in 
placing the health of the individual in serious 
jeopardy, serious impairment to bodily functions, or 
serious dysfunction of any bodily organ or part);

(c) A VA or other Federal facility/provider was not 
feasibly available and an attempt to use them beforehand 
would not have been considered reasonable by a prudent 
layperson (as an example, these conditions would be met 
by evidence establishing that a veteran was brought to a 
hospital in an ambulance and the ambulance personnel 
determined that the nearest available appropriate level 
of care was at a non-VA medical center);

(d) The claim for payment or reimbursement for any 
medical care beyond the initial emergency evaluation and 
treatment is for a continued medical emergency of such a 
nature that the veteran could not have been safely 
discharged or transferred to a VA or other Federal 
facility (the medical emergency lasts only until the 
time the veteran becomes stabilized);

(e) At the time the emergency treatment was furnished, 
the veteran was enrolled in the VA health care system 
and had received medical services under authority of 38 
U.S.C. Chapter 17 within the 24-month period preceding 
the furnishing of such emergency treatment;

(f) The veteran is financially liable to the provider of 
emergency treatment for that treatment;

(g) The veteran has no coverage under a health-plan 
contract for payment or reimbursement, in whole or in 
part, for the emergency treatment (this condition cannot 
be met if the veteran has coverage under a health-plan 
contract but payment is barred because of a failure by 
the veteran or provider to comply with the provisions of 
that health-plan contract, e.g., failure to submit a 
bill or medical records within specified time limits, or 
failure to exhaust appeals of the denial of payment);

(h) If the condition for which the emergency treatment 
was furnished was caused by an accident or work-related 
injury, the claimant has exhausted without success all 
claims and remedies reasonably available to the veteran 
or provider against a third party for payment of such 
treatment; and the veteran has no contractual or legal 
recourse against a third party that could reasonably be 
pursued for the purpose of extinguishing, in whole or in 
part, the veteran's liability to the provider;

(i) The veteran is not eligible for reimbursement under 
38 U.S.C. 1728 for the emergency treatment provided (as 
has been discussed above, 38 U.S.C. 1728 authorizes VA 
payment or reimbursement for emergency treatment to a 
limited group of veterans, primarily those who receive 
emergency treatment for a service-connected disability).

See 38 U.S.C.A. § 1725; 38 C.F.R. § 17.1002 (2009).

All of these criteria must be met.  See Melson v. Derwinski, 
1 Vet. App. 334 (1991) [use of the conjunctive "and" in a 
statutory provision meant that all of the conditions listed 
in the provision must be met; Cf. Johnson v. Brown, 7 Vet. 
App. 95 (1994) [only one disjunctive "or" requirement must 
be met in order for an increased rating to be assigned].  In 
other words, failure to satisfy any of the criteria precludes 
VA from paying unauthorized medical expenses incurred at a 
private facility.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102 (2009).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims stated 
that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 
1 Vet. App. at 54.

Analysis

In claims involving payment/reimbursement by VA for medical 
expenses incurred as a result of treatment at a private 
facility, it must first be determined whether the services 
for which payment is sought were authorized by VA.  See 38 
U.S.C.A. 
§ 1703(a) (West 2002).  If not authorized, it must be 
determined whether the claimant is otherwise entitled to 
payment or reimbursement for services not previously 
authorized.  See 38 U.S.C.A. § 1728(a) and the Veterans 
Millennium Healthcare and Benefits Act, 38 U.S.C.A. § 1725; 
see also Hennessey v. Brown, 
7 Vet. App. 143 (1994).

The Veteran is seeking entitlement to reimbursement for 
medical care rendered to him at Warren Memorial Hospital from 
February 8, 2006 to February 13, 2006.  It is undisputed that 
this facility is not affiliated with VA.  The Veteran has not 
argued, nor does the evidence suggest, that prior 
authorization for his medical treatment was obtained.  

The Veteran does not meet any of the criteria listed in 38 
U.S.C.A. § 1728(a).  The Board recognizes that once at Warren 
Memorial Hospital, the Veteran received treatment for his 
service-connected diabetes mellitus, type II.  However, the 
competent medical evidence of record demonstrates that the 
emergent medical treatment was not rendered for the service-
connected diabetes mellitus.  Rather, the Veteran's primary 
care physician, Dr. D.G., indicated that medical treatment 
was necessary due to the severity of the Veteran's post-
operative lumbar spine condition as well as extreme 
constipation.  See the letter from Dr. D.G. dated February 9, 
2006.  Neither of these disabilities is currently service-
connected.

Moreover, the Veteran has specifically asserted that he is 
entitled to reimbursement of unauthorized non-VA emergency 
treatment under the provisions of the Veterans Millennium 
Healthcare and Benefits Act.  See the Veteran's statement 
dated March 2010.   The Board has therefore considered the 
Veteran's claim under 38 U.S.C.A. § 1725 and, for the reasons 
set forth below, has determined that all the requisite 
criteria have been met.

Beginning with criteria (a), it is undisputed that the 
Veteran was emergently admitted to a non-VA hospital for 
immediate medical care on February 8, 2006.  As such, the 
first criteria are satisfied.

As to criteria (b), the evidence of record clearly shows that 
on February 8, 2006 the Veteran was treated for a condition 
of such a nature that a prudent layperson would have 
reasonably expected that delay in seeking immediate medical 
attention would have been hazardous to life or health.  
Specifically, the evidence demonstrates that the Veteran had 
extensive lumbar spine surgery at the VA medical center in 
Omaha, Nebraska on January 30, 2006.  On February 6, 2006, 
the Veteran received his first physical therapy treatment at 
the Omaha VA Medical Center (VAMC).  The physical therapist 
noted that the Veteran "tolerated therapy poorly" and 
exhibited "significant pain behavior" throughout the 
therapy session.  Additional in-patient therapy was 
recommended at that time.  The Veteran was discharged from 
the VA facility the next day.

The Veteran was transported from the Omaha VAMC to the home 
of Mr. G.J. in Friend, Nebraska.  Mr. G.J. testified at the 
Board hearing in March 2010 that the Veteran's condition was 
initially poor and deteriorated rapidly on the trip to 
Friend, Nebraska.  See the March 2010 Board hearing 
transcript, pgs. 7-8.  Mr. G.J. further stated that the 
Veteran agitated, in extreme pain, and was unable to care for 
himself.  See id. at 8.  Critically, Mr. G.J. indicated that 
the Veteran's condition appeared to be severe and life-
threatening.  See id. at 8, 16.  The following day, February 
8, 2006, the Veteran contacted his primary care physician, 
Dr. D.G., who recommended based upon the Veteran's symptoms 
that he immediately be admitted to the Friend Care Unit at 
Warren Memorial Hospital.  Dr. D.G. noted that the Veteran 
was unable to care for himself and had been unable to have a 
bowel movement for over a week.  Additionally, the Veteran's 
blood glucose level was at 250 and the Veteran was noted to 
feel diaphoretic.  See the letter from Dr. D.G. dated 
February 9, 2006.  

Accordingly, the Board finds that based upon the lay 
testimony and medical evidence, the record demonstrates that 
on February 8, 2006 the Veteran sought initial evaluation and 
treatment a condition which he, another prudent lay person, 
and his own primary care physician believed posed an imminent 
risk to his life and/or health.  Therefore, criteria (b) are 
satisfied.

Moving to criteria (c), feasible availability of VA care, the 
Board notes that the November 2007 SOC determined that VA 
care was feasibly available.  This determination appears to 
have been based the fact that, on February 8, 2006, the 
Veteran rejected an opportunity for admission to the Nursing 
Home Care Unit (NHCU) in Knoxville, Iowa.  A review of the 
record demonstrates that upon his admission to Warren 
Memorial Hospital, the Veteran immediately requested transfer 
to the closest VA medical facility in Grand Island, Nebraska.  
The Veteran was informed that he did not qualify for services 
at the Grand Island NHCU and that a bed was unavailable.  The 
Veteran was informed that a bed at the Knoxville, Iowa NHCU 
might be immediately available.  See the Warren Memorial 
Hospital progress note dated February 8, 2006.  

Notably, the Knoxville, Iowa NHCU is approximately 265 miles 
(over four hours drive) from Warren Memorial Hospital.  The 
Veteran has stated that he was not offered transportation to 
the facility and was in too much pain and discomfort to 
travel such a distance by car.  See, e.g., the March 2010 
Board hearing transcript.  There is no medical evidence to 
contradict the Veteran's assertions.  The Board recognizes 
that the four-hour proximity of the VA facility in Knoxville, 
Iowa, does not entirely prohibit the Veteran's long-term 
treatment there.  However, given the Veteran's contention of 
deteriorating symptoms and significant discomfort, the Board 
finds that the distance made VA treatment feasibly 
unavailable.  

Turning to criteria (d), the medical evidence shows that 
medical care received by the Veteran beyond the initial 
emergency evaluation and treatment was for a continued 
medical emergency of such a nature that the Veteran could not 
have been safely discharged or transferred to a VA or other 
Federal facility.  Specifically, as indicated above, the only 
transfer available to the Veteran was to a VA facility over 
four hours from Warren Memorial Hospital.  Moreover, there is 
no indication in the record that the Veteran was offered 
transport by ambulance to the Knoxville NHCU at any point.  
Critically, the medical evidence demonstrates that although 
the Veteran's condition improved throughout the course of his 
five day stay at the Warren Memorial Hospital Friend Care 
Unit, he was not cleared for transfer or discharge when he 
left the facility on February 13, 2006.  In fact, it is 
repeatedly noted in the Veteran's records that he left the 
facility against medical advice.  See, e.g., the Friend Care 
Unit discharge summary dated February 13, 2006.  Moreover, in 
his letter dated February 13, 2006, Dr. D.G. stated, "[w]hen 
[the Veteran] checked out today, he really had not consulted 
me if I thought it was appropriate for him to go home.  He 
just left a note and left . . ."  Accordingly, there is no 
medical evidence to show that the Veteran was cleared for 
discharge or transfer at any point prior to his voluntary 
discharge on February 13, 2006.  The Board therefore finds 
that criteria (d) have been satisfied.

Turning to criteria (e), it is undisputed that the Veteran 
received surgery at the VAMC in Omaha, Nebraska on January 
30, 2006 and was hospitalized there until February 7, 2006.  
As such, it is evident that the Veteran was enrolled in VA 
healthcare and had received treatment at a VA facility within 
the preceding 24 months of his non-VA admission.

Further, the Veteran has presented statements and hospital 
records to the effect that he does not have other insurance 
which could be used to pay these expenses.  See the Veteran's 
statement dated March 2010.  Accordingly, the Veteran is 
financially liable to Warren Memorial Hospital.  
Additionally, there is no evidence to suggest that the 
Veteran's lumbar spine disability and/or other symptomatology 
were the result of a workplace accident or injury.

As noted above, the Veteran is not eligible for reimbursement 
under 38 U.S.C.A. 
§ 1728.  The criteria set forth in paragraphs (f) through (i) 
have therefore been met.

Based on this record, the Board finds that the evidence 
supports reimbursement or payment for the unauthorized 
private medical care that the Veteran received from February 
8, 2006 to February 13, 2006 at Warren Memorial Hospital 
under the provisions of 38 U.S.C.A. § 1725.  The appeal is 
therefore allowed.


ORDER

Entitlement to payment or reimbursement of the cost of 
unauthorized medical service provided to the Veteran by 
Warren Memorial Hospital from February 8, 2006 to February 
13, 2006 is granted.




____________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


